717 S.E.2d 382 (2011)
STATE of North Carolina
v.
Rono Darnell DUNN.
No. 201P11.
Supreme Court of North Carolina.
August 25, 2011.
Mark Montgomery, for Dunn, Rono Darnell.
*383 Valerie Spalding, Assistant Attorney General, for State of North Carolina.
Robert C. Montgomery, Senior Deputy Attorney General, for State of North Carolina.
John G. Barnwell, Assistant Attorney General, for State of North Carolina.
Ben David, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 24th of May 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."